DETAILED ACTION
Claim Interpretations - 35 USC § 112(f)
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 1 recites the limitations “a recording unit, a setting unit, and a display controller" which have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders "unit" and “controller” coupled with respective functional language “records, sets, performs” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Claim 11 recites the limitations "recording means," "setting means," and "display control means" which has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the generic placeholder "means " coupled with respective functional recording,” "setting" and "performing" without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1, claims 2-9 (which depend from claim 1) and claim 11, have been interpreted to cover the corresponding structure described in the specification and drawings that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Specification at page 2, last paragraph, which discloses "an information processing apparatus including a recording unit, a setting unit, and a display controller.”   The remaining parts of the Specification are silent regarding any further information regarding these units.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure or lack thereof, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Adamic et al. (US Pub. No. 2006/0112105 A1) in view of Ziraknejad et al. (US Pub. No. 2018/0300324 A1).
As to claim 1, Adamic teaches an information processing apparatus ([0044] teaches modules executable by a processor including a data analysis tool 706) comprising:
	a recording unit that records, in memory, user operation information ([0017] teaches " Information regarding related documents and users (e.g., the information displayed in screen 10) may be provided by first obtaining analysis results based on document access patterns and content."  This teaches recording access patterns, which is interpreted as user operation information.  [0044] teaches a data gathering module 704 that is "adapted to gather document access data relating to user access of each document."  This is interpreted as a memory for recording user operation information.);
a setting unit that sets a degree of association to increase in a case where two pieces of user operation information are recorded in the memory, in response to operations performed by an identical user on two different files …, the degree of association being set in degree-of-association information generated in association with a combination of types of operations performed on the two files, the degree of association indicating the degree of association between the two files ([0021] teaches "a list of related documents may be added to the details page 106 displayed for each selected document."  See FIG. 2.  [0022] teaches "Additionally, scores representing relative values for each related document (e.g., the scores illustrated in frames 14, 16 and 18 of FIG. 1) may be provided in accordance with embodiments of 
  Examiner notes that as shown in FIG. 2, the user is viewing the main document as shown by the title and the description, then to view a related document 108 the user would visit one of those documents.  The same user performs the view operation on the main document and the related document, so the operations are performed by a user on two different files.  This teaches that a score ("degree of association") for each related document may increase each time a user visits a related document.  Thus, these passages which teaches "a degree of association to increase … in response to operations performed by an identical user on two different files."  The visiting operations increase the weight, which affects the score.  Thus, the view/visit are types of operations affecting the score, and therefore teaches "degree of association is being set in degree of association with a combination of types of operations."    The score represents a relative value for relevancy of a related document relative to a main document, and therefore indicates a degree of association between the two files.    [0044] teaches a data gathering module 704 that is "adapted to gather document access data relating to user access of each document."  This is interpreted as a memory for recording two pieces of user operation information.); and
a display controller that performs, in a case where a user selects a file as a target of operation, control to display degree-of-association information corresponding to the file ([0022] teaches "Additionally, scores representing relative values for each related document (e.g., the scores illustrated in frames 14, 16 and 18 of FIG. 1) may be provided in accordance with embodiments of the present invention to assist users in discerning which documents in a set of related documents are more relevant."  This teaches display of scores for each related document.  The scores are relative values for related documents.  [0021] teaches "a list of related documents may be added to the details page 106 displayed for each selected document."  Thus, the score is provided for a selected document (a user selects a file as a target of operation), and a score is displayed for the file which represents a relative value.).

 records … user operation information including an execution date and time of an operation performed by a user on a file, a type of the operation, and identification information of the user who performed the operation, and 
operations performed by an identical user on two different files within a certain period of time.
	However, Ziraknejad et al. teaches records … user operation information including an execution date and time of an operation performed by a user on a file (FIG. 2, element 206 teaches a time of an access operation.  [0077] teaches the "data may represent accesses during the current day," which means the data was recorded on a specific date.), a type of the operation (FIG. 2, element 204 teaches an access operation), and identification information of the user who performed the operation (FIG. 2, element 202 teaches a user who performed the access.); and 
	operations performed by an identical user on two different files within a certain period of time (See FIG. 2, where user David performs access operations on Document B and Document A at 9:25 AM and 9:30 AM, respectively.  [0077] teaches the "data may represent accesses during the current day," which means the accesses were within a current day ("certain period of time").
Adamic and Ziraknejad are combinable because they are directed to content analysis (Adamic [0022], Ziraknejad [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Adamic to incorporate the above limitations as taught by Ziraknejad, with a reasonable expectation of success.
The motivation would be to allow a user of Adamic to reduce the amount of time required to access documents (Ziraknejad [0034]).

As claim 2, Adamic teaches wherein the setting unit increases the degree of association set in the degree-of-association information corresponding to the combination of types of operations on the two files in response to execution of a certain operation which is not a target to be recorded in the memory and based on which the two files being operated are estimated to be related ([0021] teaches "a list of related documents may be added to the details page 106 displayed for each selected document."  See FIG. 2.  [0022] teaches "Additionally, scores   This teaches increases a score via a weighting factor that relates to the views on the two documents.  The increase takes place after that viewing, which is not a target to be recorded.  The weighting is interpreted as an estimation on which the two files are related.  [0044] teaches a data gathering module 704 that is "adapted to gather document access data relating to user access of each document."  This is interpreted as a memory for recording a certain operation.)

As to claim 3, Adamic teaches wherein the certain operation is an operation for switching between screens respectively displaying the two files as a target of operation ([0021] teaches "the document details page 106 may provide a list of related documents 108, a list of other users interested in the document's topic 110, a list of experts in the subject area of the document 112, and so forth. These lists may be linked to actual pages on a network to facilitate exploration of a space of related documents including viewing, downloading, and so forth."  This teaches that the viewing operation allow for switching between a first document as shown in FIG. 2 as the Document Title and Description, and related documents 108 which may also be viewed.  A change in the display is interpreted as a switch between screens for the two files (Document Title and Description and the Related Document(s)); these files are a target of their respective view operations.)

As to claim 4, Adamic teaches the information processing apparatus according to Claim 1, wherein the setting unit determines an amount of increase of the degree of association in accordance with a condition for increasing the degree of association, the condition being satisfied by user operation information recorded in the memory ([0022] teaches "Weighting factors may be used to provide scores, wherein weight changes between documents are based on 

As to claim 5, Adamic teaches the information processing apparatus according to Claim 2, wherein the setting unit determines an amount of increase of the degree of association in accordance with a condition for increasing the degree of association, the condition being satisfied by user operation information recorded in the memory ([0022] teaches "Weighting factors may be used to provide scores, wherein weight changes between documents are based on the number of times the documents are visited by particular users.  For example, the weight may increase each time a user visits a particular document."  This teaches that weight factor causes a score to change.  The score is a degree of association.  The condition is the whether the document is viewed, and when the document is viewed by a user selecting the document or visiting the document, the condition is satisfied and the weighting is increased between documents.  [0044] teaches a data gathering module 704 that is "adapted to gather document access data relating to user access of each document."  This is interpreted as a memory that stores user operations, and therefore the recording provides a condition for how much of an increase based on the accumulation of accesses.)

As to claim 7, Adamic teaches wherein the display controller selects degree-of association information to be displayed in accordance with a type of operation on a file selected as a target of operation ([0022] teaches "scores representing relative values for each related document (e.g., the scores illustrated in frames 14, 16 and 18 of FIG. 1) may be provided in 

As to claim 8, Adamic teaches wherein the display controller selects degree-of association information to be displayed in accordance with a type of operation on a file selected as a target of operation ([0022] teaches "scores representing relative values for each related document (e.g., the scores illustrated in frames 14, 16 and 18 of FIG. 1) may be provided in accordance with embodiments of the present invention to assist users in discerning which documents in a set of related documents are more relevant."  This teaches displaying scores "degree-of association information" while a user is viewing documents in a set of related documents.  The documents viewed by the user are targets of a view operation.)

As to claim 10, Adamic teaches a non-transitory computer readable medium storing
a program causing a computer to execute a process (claim 23 teaches a tangible medium), the process comprising:
	recording, in memory, user operation information ([0017] teaches " Information regarding related documents and users (e.g., the information displayed in screen 10) may be provided by first obtaining analysis results based on document access patterns and content."  This teaches recording access patterns, which is interpreted as user operation information.  [0044] teaches a data gathering module 704 that is "adapted to gather document access data relating to user access of each document."  This is interpreted as a memory for recording user operation information.);
setting a degree of association to increase in a case where two pieces of user operation information are recorded in the memory, in response to operations performed by an identical user on two different files …, the degree of association being set in degree-of-association information generated in association with a combination of types of operations performed on the two files, the degree of association indicating the degree of association between the two files ([0021] teaches "a list of related documents may be added to the details 
  Examiner notes that as shown in FIG. 2, the user is viewing the main document as shown by the title and the description, then to view a related document 108 the user would visit one of those documents.  The same user performs the view operation on the main document and the related document, so the operations are performed by a user on two different files.  This teaches that a score ("degree of association") for each related document may increase each time a user visits a related document.  Thus, these passages which teaches "a degree of association to increase … in response to operations performed by an identical user on two different files."  The visiting operations increase the weight, which affects the score.  Thus, the view/visit are types of operations affecting the score, and therefore teaches "degree of association is being set in degree of association with a combination of types of operations."    The score represents a relative value for relevancy of a related document relative to a main document, and therefore indicates a degree of association between the two files.    [0044] teaches a data gathering module 704 that is "adapted to gather document access data relating to user access of each document."  This is interpreted as a memory for recording two pieces of user operation information.); and
performing, in a case where a user selects a file as a target of operation, control to display degree-of-association information corresponding to the file ([0022] teaches "Additionally, scores representing relative values for each related document (e.g., the scores illustrated in frames 14, 16 and 18 of FIG. 1) may be provided in accordance with embodiments of the present invention to assist users in discerning which documents in a set of related documents are more relevant."  This teaches display of scores for each related document.  The scores are relative values for related documents.  [0021] teaches "a list of related documents may be added to the details page 106 displayed for each selected document."  Thus, the score is provided for a .
Adamic does not expressly teach recording … user operation information including an execution date and time of an operation performed by a user on a file, a type of the operation, and identification information of the user who performed the operation, and 
operations performed by an identical user on two different files within a certain period of time.
	However, Ziraknejad et al. teaches recording … user operation information including an execution date and time of an operation performed by a user on a file (FIG. 2, element 206 teaches a time of an access operation.  [0077] teaches the "data may represent accesses during the current day," which means the data was recorded on a specific date.), a type of the operation (FIG. 2, element 204 teaches an access operation), and identification information of the user who performed the operation (FIG. 2, element 202 teaches a user who performed the access.); and 
	operations performed by an identical user on two different files within a certain period of time (See FIG. 2, where user David performs access operations on Document B and Document A at 9:25 AM and 9:30 AM, respectively.  [0077] teaches the "data may represent accesses during the current day," which means the accesses were within a current day ("certain period of time").
Adamic and Ziraknejad are combinable because they are directed to content analysis (Adamic [0022], Ziraknejad [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Adamic to incorporate the above limitations as taught by Ziraknejad, with a reasonable expectation of success.
The motivation would be to allow a user of Adamic to reduce the amount of time required to access documents (Ziraknejad [0034]).

As to claim 11, Adamic teaches an information processing apparatus ([0044] teaches modules executable by a processor including a data analysis tool 706) comprising:
	recording means for recording, in memory, user operation information ([0017] teaches " Information regarding related documents and users (e.g., the information displayed in screen 10) ;
setting means for setting a degree of association to increase in a case where two pieces of user operation information are recorded in the memory, in response to operations performed by an identical user on two different files …, the degree of association being set in degree-of-association information generated in association with a combination of types of operations performed on the two files, the degree of association indicating the degree of association between the two files ([0021] teaches "a list of related documents may be added to the details page 106 displayed for each selected document."  See FIG. 2.  [0022] teaches "Additionally, scores representing relative values for each related document (e.g., the scores illustrated in frames 14, 16 and 18 of FIG. 1) may be provided in accordance with embodiments of the present invention to assist users in discerning which documents in a set of related documents are more relevant. Weighting factors may be used to provide scores, wherein weight changes between documents are based on the number of times the documents are visited by particular users. For example, the weight may increase each time a user visits a particular document." 
  Examiner notes that as shown in FIG. 2, the user is viewing the main document as shown by the title and the description, then to view a related document 108 the user would visit one of those documents.  The same user performs the view operation on the main document and the related document, so the operations are performed by a user on two different files.  This teaches that a score ("degree of association") for each related document may increase each time a user visits a related document.  Thus, these passages which teaches "a degree of association to increase … in response to operations performed by an identical user on two different files."  The visiting operations increase the weight, which affects the score.  Thus, the view/visit are types of operations affecting the score, and therefore teaches "degree of association is being set in degree of association with a combination of types of operations."    The score represents a relative value for relevancy of a related document relative to a main document, and therefore indicates a degree of association ; and
display control means for performing, in a case where a user selects a file as a target of operation, control to display degree-of-association information corresponding to the file ([0022] teaches "Additionally, scores representing relative values for each related document (e.g., the scores illustrated in frames 14, 16 and 18 of FIG. 1) may be provided in accordance with embodiments of the present invention to assist users in discerning which documents in a set of related documents are more relevant."  This teaches display of scores for each related document.  The scores are relative values for related documents.  [0021] teaches "a list of related documents may be added to the details page 106 displayed for each selected document."  Thus, the score is provided for a selected document (a user selects a file as a target of operation), and a score is displayed for the file which represents a relative value.).

Adamic does not expressly teach recording … user operation information including an execution date and time of an operation performed by a user on a file, a type of the operation, and identification information of the user who performed the operation, and 
operations performed by an identical user on two different files within a certain period of time.
	However, Ziraknejad et al. teaches recording … user operation information including an execution date and time of an operation performed by a user on a file (FIG. 2, element 206 teaches a time of an access operation.  [0077] teaches the "data may represent accesses during the current day," which means the data was recorded on a specific date.), a type of the operation (FIG. 2, element 204 teaches an access operation), and identification information of the user who performed the operation (FIG. 2, element 202 teaches a user who performed the access.); and 
	operations performed by an identical user on two different files within a certain period of time (See FIG. 2, where user David performs access operations on Document B and Document A at 9:25 AM and 9:30 AM, respectively.  [0077] teaches the "data may represent accesses during the current day," which means the accesses were within a current day ("certain period of time").

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Adamic to incorporate the above limitations as taught by Ziraknejad, with a reasonable expectation of success.
The motivation would be to allow a user of Adamic to reduce the amount of time required to access documents (Ziraknejad [0034]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Adamic et al. (US Pub. No. 2006/0112105 A1) in view of Ziraknejad et al. (US Pub. No. 2018/0300324 A1), and further in view of Johns (US Pub. No. 2014/0236941 A1).
As to claim 6, Adamic, as modified, does not expressly teach wherein the display controller arranges and displays pieces of the degree-of-association information corresponding to a file selected as a target of operation in descending order of the degree of association included in the pieces of the degree-of-association information.
However, Johns teaches wherein the display controller arranges and displays pieces of the degree-of-association information corresponding to a file selected as a target of operation in descending order of the degree of association included in the pieces of the degree-of-association information ([0103] teaches "The step of permitting the related document returned to be selected for a further search" and  "based on the closeness of a token's count between the related document and each other document in the source; sorting the set of similarity scores from the source; and displaying the similarity scores from the source in ascending or descending order."  The similarity scores are pieces of degree of association information that correspond to a related document ("file") selected as a target of operation, and then the scores are displayed in descending order.  The scores also represent pieces of degree-of-association information.)
Adamic, as modified, and Johns are combinable because they are directed to content analysis (Adamic [0022], Johns [0026]).

The motivation would be to allow a user of Adamic to efficiently, reliably and affordably permit a user to utilize the text of an entire document as the search criteria and/or to utilize an entire document along with supplemental text (Johns [0020]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Adamic et al. (US Pub. No. 2006/0112105 A1) in view of Ziraknejad et al. (US Pub. No. 2018/0300324 A1), and further in view of Vis (US Pub. No. 2021/0142000 A1).
As to claim 9, Adamic, as modified, does not expressly teach wherein the display controller displays a message regarding an operation on a file related to a file selected as a target of operation.
Vis teaches wherein the display controller displays a message regarding an operation on a file related to a file selected as a target of operation ([0056] teaches "the prediction engine 116 may generate a suggestion card (see e.g. FIG. 2) for each document selected for notification based on the overall document scores and/or prediction scores. The suggestion card may include a reason text 209 that describes a reason for notifying the user of the document and one or more intelligent buttons 210 (210A, 210B) that enable the user to quickly access the document."  This teaches that once a document ("file") is selected for notification ("a target of operation"), a message on intelligent button 210A in the form of reply, as shown in FIG. 2, is provided.  This teaches displaying a message regarding an operation on a file, because these buttons enable the user to access the document.
Adamic, as modified, and Vis are combinable because they are directed to content analysis (Adamic [0022], Vis [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Adamic to incorporate the above limitations as taught by Vis, with a reasonable expectation of success.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                            /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169